Case 2:15-cv-00201-SMJ   ECF No. 487-2   filed 02/11/20   PageID.41083 Page 1 of 19




         EXHIBIT 2

                                                                              014
     Case 2:15-cv-00201-SMJ    ECF No. 487-2       filed 02/11/20    PageID.41084 Page 2 of 19


                                                                                         Page 1
 1                     UNITED STATES DISTRICT COURT
 2                    SOUTHERN DISTRICT OF CALIFORNIA
 3      ---------------------------------------X
 4      SAN DIEGO UNIFIED PORT DISTRICT, a
 5      public corporation; and CITY OF
 6      SAN DIEGO, a municipal corporation,
 7                                  Plaintiff,                    Case No.
 8             vs.                                          3:15-cv-00578-
 9                                                                WQH-AGS
10      MONSANTO CORPORATION, SOLUTIA INC.
11      and PHARMACIA CORPORATION,
12                                Defendant.
13      ---------------------------------------X
14

15              DEPOSITION OF LISA A. RODENBURG, Ph.D.
16                            Parsippany, New Jersey
17                                    June 14, 2019
18

19

20      Reported by:
21      MARY F. BOWMAN, RPR, CRR
22      JOB NO. 161636
23

24

25


                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                 015
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41085 Page 3 of 19


                                                                                        Page 2
 1

 2

 3

 4                                        June 14, 2019
 5                                        9:10 a.m.
 6

 7

 8                    Deposition of LISA A. RODENBURG,
 9       Ph.D., held at the offices of Kelley Drye
10       & Warren, LLP, One Jefferson Road,
11       Parsippany, New Jersey, before Mary F.
12       Bowman, a Registered Professional Reporter,
13       Certified Realtime Reporter, and Notary
14       Public of the State of New Jersey.
15

16

17

18

19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                 016
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41086 Page 4 of 19


                                                                                        Page 3
 1

 2                                   APPEARANCES:
 3

 4

 5      For the Plaintiff SAN DIEGO
 6      UNIFIED PORT DISTRICT:
 7      KELLEY DRYE & WARREN
 8             515 Post Oak Boulevard
 9             Houston, TX 77027
10      BY:    NANCY YANOCHIK, ESQ.
11

12

13      For the Plaintiff CITY OF SAN DIEGO:
14      BARON & BUDD
15             3102 Oak Lawn Avenue
16             Dallas, TX 75219
17      BY:    BRETT LAND, ESQ.
18

19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                 017
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41087 Page 5 of 19


                                                                                        Page 4
 1                                   APPEARANCES:
 2

 3

 4      Attorneys for Defendant:
 5      WHITE & WILLIAMS
 6              1650 Market Street
 7             Philadelphia, PA             19103
 8      BY:    THOMAS GOUTMAN, ESQ.
 9             NATALIE MOLZ, ESQ.
10             DAVID HAASE, ESQ.
11

12      Also Present:
13             Amanda Hughes, Ph.D.,
14             Geosyntec Consultants
15

16             Robert DelVecchio, Videographer
17             TSG Reporting
18

19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                 018
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41088 Page 6 of 19


                                                                                        Page 5
 1                IT IS HEREBY STIPULATED AND
 2       AGREED, by and between the attorneys
 3       for the respective parties herein, that
 4       filing and sealing be and the same are
 5       hereby waived.
 6                IT IS FURTHER STIPULATED AND
 7       AGREED that all objections, except as
 8       to the form of the question, shall be
 9       reserved to the time of the trial.
10                IT IS FURTHER STIPULATED AND
11       AGREED that the within deposition may
12       be sworn to and signed before any
13       officer authorized to administer an
14       oath, with the same force and effect as
15       if signed and sworn to before the
16       Court.
17

18

19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                 019
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41089 Page 7 of 19


                                                                                        Page 6
 1                                        INDEX:
 2      WITNESS                      EXAM BY:                             PAGE:
 3      L. Rodenburg                 Mr. Goutman
 4                                   Mr. Land
 5

 6

 7                                 EXHIBIT INDEX:
 8      NUMBER                     DESCRIPTION                           PAGE:
 9      Exhibit 1       Notice of Deposition                                         11
10      Exhibit 2       Plaintiffs Objections and                                    11
11                      Responses to Defendant's
12                      Subpoena to Lisa Rodenburg
13      Exhibit 3       errata sheet                                                 15
14      Exhibit 4       document entitled "PCBs in                                   20
15                      Municipal Products"
16      Exhibit 5       document Bates stamped HARTROD                               25
17                      2277 through 2309
18      Exhibit 6       document entitled "Inadvertent                               34
19                      PCB Production and Its Impact
20                      on Water Quality"
21      Exhibit 7       document entitled,                                           49
22                      "Identifying PCB Sources
23                      Through Fingerprinting"
24      Exhibit 8       document Bates stamped HARTROD                               50
25                      2147 through 2173

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                   020
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41090 Page 8 of 19


                                                                                        Page 7
 1                                 EXHIBIT INDEX:
 2      NUMBER                     DESCRIPTION                           PAGE:
 3      Exhibit 9       deposition transcript dated                                  52
 4                      February 7, 2018
 5      Exhibit 10      document entitled,                                           53
 6                      "Polychlorinated Biphenyls in
 7                      Consumer Products"
 8      Exhibit 11      transcript dated September 25,                               56
 9                      2017
10      Exhibit 12      expert report of Lisa                                        72
11                      Rodenburg dated April 12, 2019
12      Exhibit 13      report entitled                                              79
13                      "Green-Duwamish River
14                      Watershed, PCB Congener Study,
15                      Phase 2, Source Evaluation"
16                      dated June 2017
17      Exhibit 14      article entitled, Inadvertent                                91
18                      Polychlorinated Biphenyls in
19                      Commercial Paint Pigments"
20      Exhibit 15      document entitled, "National                                 94
21                      Primary Drinking Water
22                      Regulations"
23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                   021
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20    PageID.41091 Page 9 of 19


                                                                                        Page 8
 1                                 EXHIBIT INDEX:
 2      NUMBER                     DESCRIPTION                           PAGE:
 3      Exhibit 16      document entitled, "La Jolla                                 96
 4                      Shores Watershed Urban Run-off
 5                      Characterization and Watershed
 6                      Characterization Study,"
 7      Exhibit 17      document entitled, "Report of                               100
 8                      Waste Discharge" dated
 9                      December 2017
10      Exhibit 18      document Bates stamped SD PCB                               134
11                      23832293 through 99
12      Exhibit 19      report entitled, "B                                         149
13                      Street/Broadway Piers Downtown
14                      Anchorage and Switzer Creek
15                      Storm Drain Characterization
16                      Study"
17      Exhibit 20      document entitled, "Chollas                                 153
18                      Storm Drain Characterization
19                      Study, Final Report," July
20                      2010
21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                   022
     Case 2:15-cv-00201-SMJ   ECF No. 487-2      filed 02/11/20     PageID.41092 Page 10 of 19


                                                                                        Page 9
 1                                 EXHIBIT INDEX:
 2       NUMBER                    DESCRIPTION                           PAGE:
 3       Exhibit 21      article entitled,                                          158
 4                       "Chemosphere: Positive Matrix
 5                       Factorization Analysis Shows
 6                       Dechlorination of
 7                       Polychlorinated Biphenyls
 8                       During Domestic Waste Water
 9                       Collection and Treatment"
10       Exhibit 22      print-out from Chemosphere                                 163
11                       website
12       Exhibit 23      article entitled, "Source                                  170
13                       Apportionment of
14                       Polychlorinated Biphenyls in
15                       Atmospheric Deposition in
16                       Seattle, Washington Area
17                       Measured with Method 1668"
18       Exhibit 24      article entitled, "Archives of                             175
19                       Environmental Contamination
20                       and Toxicology"
21       Exhibit 25      document Bates stamped HARTROD                             177
22                       00001
23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                   023
     Case 2:15-cv-00201-SMJ   ECF No. 487-2      filed 02/11/20     PageID.41093 Page 11 of 19


                                                                                       Page 10
 1                                 EXHIBIT INDEX:
 2       NUMBER                    DESCRIPTION                           PAGE:
 3       Exhibit 26      article entitled,                                          186
 4                       "Unintentional PCBs in
 5                       Chlorophenylsilanes as a
 6                       Source of Contamination in
 7                       Environmental Samples"
 8       Exhibit 27      article entitled, "The                                     187
 9                       Presence of Polychlorinated
10                       Biphenyls in Yellow Pigment
11                       Products in China with
12                       Emphasis on 3,3'
13                       dichlorobiphenyl (PCB 11)"
14

15

16

17

18

19

20

21

22

23

24

25


                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                   024
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20     PageID.41094 Page 12 of 19


                                                                                        Page 26
 1             date.)
 2             Q.       Am I correct, turning to Bates
 3        2296, am I correct that PCB 11 is a
 4        congener, correct?
 5             A.       I'm a little backwards and
 6        confused, if you will forgive me, I'm
 7        having trouble finding the page.
 8             Q.       You don't have to see the page
 9        for this one.
10                      PCB 11 is a congener, yes or no?
11             A.       Yes, PCB 11 is a congener of
12        PCBs.
13             Q.       There are 209 congeners, correct?
14             A.       That is correct.
15             Q.       And PCB 11, you've identified as
16        one that indicates the presence of
17        byproduct PCBs, is that correct?
18             A.       That is correct.
19             Q.       Because it is found -- virtually
20        unfound in commercial Aroclors, correct?
21             A.       Virtually, yes.
22             Q.       And -- this particular -- you
23        created this page?
24             A.       Yes.
25             Q.       It is titled, "PCB 11 is

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                  025
     Case 2:15-cv-00201-SMJ   ECF No. 487-2      filed 02/11/20     PageID.41095 Page 13 of 19


                                                                                       Page 39
 1        congener was detected in paint pigments,
 2        correct?
 3             A.       Correct.
 4             Q.       And the congener numbers appear
 5        before the particular bar chart, right?
 6             A.       Correct.
 7             Q.       Particular bar, I should say,
 8        each individual bar, correct?
 9             A.       Correct.
10             Q.       Would you agree with me that
11        numerous PCB congeners are detected in
12        pigments, correct?
13             A.       I think we talked about this last
14        time, it's not clear to me what Hu and
15        Hornbuckle were actually measuring.
16        Pigments are solid powders and what they
17        were measuring was -- I think the correct
18        term is colorants which are liquids that,
19        you -- you know Home Depot uses to add to
20        the paint to make it different colors.
21                      So those colorants have other
22        things in them in addition to pigments.
23        And from the paper, it really wasn't clear
24        exactly what they were measuring.
25                      So I think it is a little

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                  026
     Case 2:15-cv-00201-SMJ   ECF No. 487-2      filed 02/11/20     PageID.41096 Page 14 of 19


                                                                                       Page 40
 1        misleading to says these congeners were
 2        detected in pigments.               I think it is
 3        correct to say they were detected in
 4        colorants.
 5             Q.       Well, the authors refer to it as
 6        profiles of paint pigments, correct?
 7             A.       That's how they refer to it, yes.
 8             Q.       You think the authors got it
 9        wrong?
10             A.       Yeah.
11             Q.       OK.    So in any event, none of
12        these products, as far as you know, were
13        intentionally manufactured with PCBs,
14        correct?
15             A.       As far as I know, that's correct.
16             Q.       So these would reflect byproduct
17        PCBs, correct?
18             A.       As far as I know, that is
19        correct.
20             Q.       So my point is numerous
21        congeners, other than 11, 206, 208, 209,
22        are detected here, correct?
23             A.       Correct.
24             Q.       Many of those congeners are also
25        congeners found in Aroclors, correct?

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                  027
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20     PageID.41097 Page 15 of 19


                                                                                        Page 41
 1             A.       Correct.
 2             Q.       So for example, we have
 3        Aroclor -- appears to me to be Aroclor --
 4        excuse me congener 1, 2, 3, 4, 6, 8 and 11,
 5        does that -- are your eyes same as mine?
 6             A.       That's about what I see, yes.
 7             Q.       12, 13, 15, right?
 8             A.       Yes.
 9             Q.       There is a cluster of numbers,
10        and I imagine they might coelude or there
11        might be some reason why they appear
12        together, but 18, 30, 20, 28, 21, 33,
13        correct?
14             A.       Correct.
15             Q.       31?
16             A.       Correct.
17             Q.       40, 41, 71, correct?
18             A.       Correct.
19             Q.       52, 56?
20             A.       Correct.
21             Q.       61, 70, 74, 76?
22             A.       Correct.
23             Q.       66?
24             A.       I believe that's 68.
25             Q.       OK.     68.

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                  028
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20     PageID.41098 Page 16 of 19


                                                                                        Page 42
 1                      77?
 2             A.       Yes.
 3             Q.       78?
 4             A.       Yes.
 5             Q.       90?     101, 113?
 6             A.       Yes.
 7             Q.       95?
 8             A.       Yes.
 9             Q.       106?
10             A.       Yes.
11             Q.       108?
12             A.       Yes.
13             Q.       110?
14             A.       Yes.
15             Q.       114?
16             A.       Yes.
17             Q.       115?
18             A.       Yes -- well, I believe that's 110
19        and 115, yes.
20             Q.       110/115, correct?
21             A.       Correct.
22             Q.       They might coelude, is that it?
23             A.       Yes.
24             Q.       114, right?
25             A.       Yes.

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                  029
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20     PageID.41099 Page 17 of 19


                                                                                        Page 43
 1             Q.       Is that 118?
 2             A.       Yes.
 3             Q.       123?
 4             A.       Yes.
 5             Q.       129, 138, 163?
 6             A.       Yes.
 7             Q.       132?
 8             A.       Yes.
 9             Q.       135, 151?
10             A.       Yes.
11             Q.       142?
12             A.       I think that's what that says,
13        yes.
14             Q.       OK.     146?
15             A.       Yes.
16             Q.       149?
17             A.       Yes.
18             Q.       153, 158?
19             A.       168.
20             Q.       168, I'm sorry.
21             A.       Yes.
22             Q.       160?
23             A.       Yes.
24             Q.       161?
25             A.       Yes.

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                  030
     Case 2:15-cv-00201-SMJ   ECF No. 487-2       filed 02/11/20     PageID.41100 Page 18 of 19


                                                                                        Page 44
 1             Q.       187?
 2             A.       Yes.
 3             Q.       And 206, 7, 8, 9?
 4             A.       Yes.
 5             Q.       And then on page 9, you talk
 6        about various locations in which
 7        inadvertent PCBs were detected in various
 8        bodies of water above the federal water
 9        quality standard of 63 picograms per liter,
10        correct?
11             A.       Correct.
12             Q.       That included Halifax Harbor?
13             A.       Yes.
14             Q.       New York/New Jersey Harbor?
15             A.       Yes.
16             Q.       Delaware River?
17             A.       Yes.
18             Q.       Houston Ship Channel?
19             A.       Yes.
20             Q.       San Francisco Bay?
21             A.       Yes.
22             Q.       So if Monsanto had never invented
23        PCBs, just because of inadvertent PCBs,
24        those bodies of water would not meet the
25        federal water quality standard, is that

                               TSG Reporting - Worldwide   877-702-9580
                                               Exhibit 2                                  031
     Case 2:15-cv-00201-SMJ   ECF No. 487-2      filed 02/11/20     PageID.41101 Page 19 of 19


                                                                                      Page 193
 1                                   CERTIFICATE
 2             STATE OF NEW JERSEY )
                                                )ss:
 3             COUNTY OF UNION                  )
 4                      I, MARY F. BOWMAN, a Registered
 5             Professional Reporter, Certified
 6             Realtime Reporter, and Notary Public
 7             within and for the State of New Jersey,
 8             do hereby certify:
 9                      That LISA A. RODENBURG, Ph.D.,
10             the witness whose deposition is
11             hereinbefore set forth, was duly sworn
12             by me and that such deposition is a
13             true record of the testimony given by
14             such witness.
15                      I further certify that I am not
16             related to any of the parties to this
17             action by blood or marriage and that I
18             am in no way interested in the outcome
19             of this matter.
20                      In witness whereof, I have
21             hereunto set my hand this 19th day of
22             June, 2019.
23

24        __________________________
25        MARY F. BOWMAN, RPR, CRR

                              TSG Reporting - Worldwide   877-702-9580
                                              Exhibit 2                                  032
